Citation Nr: 0833793	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-operative 
residuals of a spinal fusion at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

By a March 2007 decision, the Board determined that new and 
material evidence had been submitted, and the claim for 
service connection for post-operative residuals of a spinal 
fusion at L4-S1 was reopened.  The Board, however, also 
determined that additional development was needed as to the 
underlying claim for service connection and remanded the 
claim for additional development.  The requested development 
having been accomplished, the case has been returned to the 
Board for appellate review.  


FINDING OF FACT

The veteran's current disorder of the spine, diagnosed as 
moderate degenerative disc disease of the lumbosacral spine 
and lumbar spondylolisthesis, developed many years after 
service and is not shown to have been caused by any incident 
of service.


CONCLUSION OF LAW

A disorder of the spine was not incurred or aggravated during 
the veteran's active duty service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in February 2004, prior to the May 2004 rating decision, and 
May 2007, the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Moreover, since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.

The veteran's service and VA treatment records are in the 
file and he has been afforded VA examinations in connection 
with his claim.  He has also provided hearing testimony 
before the undersigned Veterans Law Judge and his claim was 
remanded by the Board in March 2007.  The veteran has at no 
time referenced available outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim.

In this regard, it is noted that the June 2008 Appellant's 
Post-Remand Brief argues that this claim should be remanded 
because the examiner did not provide the opinions requested 
by the Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the veteran is entitled, as a matter of law, to compliance 
with remand directives).  The representative did not 
specifically challenge the competence of the examiner to 
provide the clinical comments and evaluations in the report.  

The March 2007 Remand from the Board requested that the 
examiner state whether the veteran is diagnosed as having a 
current back disorder, provide an opinion as to whether the 
current back disorder pre-existed service and was 
subsequently permanently aggravated during the veteran's 
period of service, and whether the current back disorder was 
incurred during the veteran's period of service, and whether 
the current back disorder was incurred as a result of any 
post-service injury.  

The October 2007 addendum to the August 2007 examination 
report includes an opinion with respect to whether the 
veteran's current low back disabilities are related to his 
active duty service; however, neither the examination report 
nor the subsequent addendum include opinions with respect to 
whether a back disorder pre-existed service and was 
aggravated during service and whether the current back 
disorder was incurred as a result of any post-service injury.  
The Board finds that inasmuch as there has been no suggestion 
as to the veteran having a back disorder prior to enlistment, 
and a showing of a back disorder as a result of post-service 
injury would not aid in substantiating the veteran's claim, 
opinions as to these theories of causation are not necessary 
in the adjudication of this claim.  Accordingly, the Board 
finds that there is substantial compliance with the March 
2007 Board Remand.  

The Board notes that the Court has determined that 
substantial compliance, not strict compliance, is the proper 
standard.  Dyment v. West, 13 Vet. App. 141, 147 (1999); see 
also D'Aries v. Peake,22 Vet. App. 97 (2008).  Therefore, the 
Board concludes that even though the examiner did not provide 
every opinion requested, as will be discussed in detail 
below, the examiner substantially complied with the March 
2007 Remand instructions.  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to each 
claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran maintains that his current back disorder is 
related to his period of service.  In essence, he asserts 
that his back disorder is related to the physical demands of 
basic training during service.  (See the July 2006 Travel 
Board hearing transcript).

The service medical records do not include evidence of a back 
injury or a back disorder/disability during the veteran's 
period of service.  The February 1961 service enlistment 
examination report was essentially normal.  The evaluation 
did not reveal any abnormalities of the spine.  The 
contemporaneous report of medical history shows that the 
veteran did not report having experienced a back injury or a 
back condition.  The service medical records show that the 
veteran received treatment for various complaints; however, 
the records do not show that the veteran complained of, or 
received treatment for, a back condition.  The December 1963 
service separation examination report was also normal.  The 
contemporaneous report of medical history shows that the 
veteran did not report having experienced a back injury or a 
back condition.  The report shows that the veteran described 
his health as good.

The first time the veteran is shown to have complaints of or 
treatment for a back disorder is in June 1967.  Specifically, 
a February 1968 medical report from J. G. Riley M.D. states 
that the veteran presented to the doctor for the first time 
in June 1967 and reported that he injured the back on March 
21, 1967 during the course of his employment.  He complained 
of back pain and discomfort.  There were no other assertions 
provided by the veteran which addressed the onset of his back 
discomfort.  

Post service treatment records also show that the veteran 
presented to University Hospital in October 1974 with 
complaints of low back pain.  He reported that his complaints 
began one year ago when he experienced pain in the lumbar 
region after he lifted a heavy table.  The report shows that 
the veteran was diagnosed as having spondylolisthesis.  
Thereafter, the veteran underwent surgery in October 1974.  
The operation Report shows that a H graft and postero-lateral 
fusion L4-S1 was performed.  (See the October 1974 medical 
reports, to include the operation report, from Boston 
University Medical Center).

As noted, the veteran believes his current back disorder is 
related to his period of service.  There is, however, 
conflicting evidence about whether the veteran's current low 
back disorder is related to his period of active military 
service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the veteran points letters from his 
treating physician, S. S. Guram, M.D., dated in March 2005 
and July 2005.  The March 2005 letter states that the veteran 
has severe lumbar spondylosis and that his medical problems 
started due to the stress that he experienced while service 
his country.  Similarly, the July 2005 letter states that he 
has been treating the veteran for low back pain and notes the 
February 1968 letter from Dr. Riley, which stated that the 
veteran injured his back in June 1967 during the course of 
his employment.  With respect to the February 1968 medical 
report, Dr. Guram emphasized that the veteran "had medical 
problems relating to his back prior to the [employment 
related injury] as well as injury from lifting a heavy 
table."  Dr. Guram concluded that the veteran's back was 
permanently aggravated while he was in active military 
service.  

The Board considers the statement from Dr. Guram to be 
competent medical evidence; however, this opinion is of 
diminished probative value.  Although Dr. Guram purports to 
establish a relationship between the low back pain for which 
he was being treated and the veteran's period of military 
service, Dr. Guram did not identify what medical evidence 
supports his conclusion, such as evidence shown in the 
veteran's service or post-service medical records or clinical 
evidence from his examination of the veteran.  In this 
regard, the Board again notes that there is no medical 
evidence showing complaints, treatment, or findings related 
to a back disability during service or until three years and 
four months thereafter.  Dr. Guram did not address the lack 
of evidence in this regard.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 385 (1998) (failure of a physician to give a 
basis for an opinion affects the weight and credibility of 
the evidence).

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the October 2007 addendum to the May 2007 VA 
examination report.  After thoroughly reviewing the claims 
file, the VA examiner concluded that the veteran's current 
low back disabilities are less likely than not related to his 
active duty service.  The examiner explained that, upon 
reviewing the claims file, there were no documented injuries 
or evaluations by a physician concerning the veteran's back 
pain.  The examiner reiterated his opinion that, without a 
doubt, the veteran has significant back disease which is 
chronic and has occurred over many years, but his time in 
service from 1961 to 1964 is not necessarily the culprit.  

The Board considers the opinion of the VA examiner to be the 
most probative evidence of record as to the issue of whether 
there is a nexus between the veteran's current diagnosis of 
moderate degenerative disc disease of the lumbosacral spine 
and lumbar spondylolisthesis and service because his opinion 
is based upon a review of the veteran's entire claims file 
and is supported by a complete rationale.  In this regard, 
the VA examiner identified the medical evidence which 
supported his conclusion, e.g., the lack of medical evidence 
of a back disorder during service.

It is noted that, in the case of a veteran who served for 90 
days or more during peacetime or wartime, service connection 
may be granted on a presumptive basis with evidence of 
manifestation of certain diseases or disorders, such as 
arthritis, to a compensable degree (10 percent or higher) 
within one year after discharge from active service, even 
without evidence of diagnosis thereof in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  In the present case, inasmuch as the 
initial diagnosis of degenerative disc disease of the 
lumbosacral spine was not until many years after his 
separation from service, service connection for degenerative 
disc disease of the lumbosacral spine on a presumptive basis 
under 38 C.F.R. § 3.309(a) is not warranted because such was 
not manifest within one year of his service discharge.

The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating this claim; however, as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on the etiology of his back 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
competent to attest to symptoms he has personally 
experienced; however, he is not competent to provide a 
diagnosis or findings with respect to such symptoms.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); 
Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); and 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, this doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for post-operative residuals of a spinal 
fusion at L4-S1 is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


